        Case 1:21-mj-00014-GMH Document 19-1 Filed 03/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Crim No. 21-mj-14
                                              :
ANTHIME JOSEPH GIONET,                        :
                                              :
                       Defendant.             :

                                             ORDER

       Upon consideration of the government’s Consent Motion To Continue Status Hearing and

To Exclude Time Under the Speedy Trial Act,

       IT IS ORDERED, that the status hearing currently scheduled for March 29, 2021 at 1:00

p.m. be continued until _______, 2021, at _______ a.m./p.m.;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the time period

from March 29, 2021 until _______, 2021, be excluded from computation of time under the Speedy

Trial Act in this case, in order to allow time for the parties to continue their discussions for a

disposition of this matter short of trial, and that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.

Dated this ______ day of March, 2021.


                                                      HON. ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE
